ACCEPTED
                                                                                                                                                 06-15-00058-CV
                                                                                                                                      SIXTH COURT OF APPEALS
                                                                                                                                            TEXARKANA, TEXAS
Appellate Docket Number: 06-15-00058-CV                         I                                                                            9/2/2015 1:53:13 PM
                                                                                                                                                DEBBIE AUTREY
Appellate Case Style:          Sue Killgore Mobley                                                                                                        CLERK
                                                                                                                                                           I
                         Vs.                                                                                                                               I
                               Perry D. Reed, Perry D. Reed & Co.. and James A. Mobley

Companion Case No.:                              1
                                                                                                                    FILED IN
                                                                                                             6th COURT OF APPEALS
                                                                                                               TEXARKANA, TEXAS
                                                                                                             9/2/2015 1:53:13 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                 DEBBIE AUTREY
                                                                                                                     Clerk
                                               Appellate Court: 6th Court of Appeals
                                         (to he filed in the court of appeals upon perfection of appeal under TRJ\P 32)

I. Appellant                                                                 II. Appellnnt Attorney{s)

181   Person   D   Organization (choose one)                                ~        Lead Allorney
                                                                            First Name:          Ron                                                   I
First Name:        Sue                                                 I    Middle Name:         L.                                                    I
Middle Name: l<illgore                                                 l    Last Name:           Adkison                                               I
Last Name:         Mobley                                              l    Suffix:

Suffix:                                                                     Law Firm Name: Adkison Law Firm                                            I
                         J

                                                                            Address I:           300 W. Main                                           I
Pro Se:   0
                                                                            Address 2:                                                                l
                                                                            City:                Henderson                                             1
                                                                            State:      Texas                        Zip+4:       7565~               I
                                                                            Telephone:           903-657-8545                 ext.          J
                                                                            Fax:        903-657-6108
                                                                            Email:      nancy@adk ison lawfirm .com                                   I
                                                                            SBN:        00921090                          l
111. Appellee                                                                IV. Appellee Attorney{s)

181   Person   00rganization (choose one)                                   181      Lead A ttomey
                                                                            First Name:          R.                                                        I
First Name:        James                                               l    Middle Name: Laughton                                                          I
Middle Name: A.                                                         I    Last Name:          Whitehead                                                 J
Last Name:         Mobley                                               I   Suffix :

Suffix.                    J
                                                                             Law Firm Name: Law Office of R. L. Whitehead. P.C.                            I
Pro Se:    0                                                                 Address I:          P. 0. Box 688                                             I

                                                                             Address 2:                                                                    I
                                                                             City:               Longview                                         _J
                                                                             State:      Texas                        Zip+4:         75606-0688
                                                                             Telephone:          903-758-0561                 ext.
                                                                             Fax:        903-758-9889
                                                                             Email:      rlwh itchead@ rlwhitehead.com                                     I
                                                                             SBN:        2 1355000                            I
                                                                    Page 1 of7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other
                                                                                             Final Judgment for Attorney Fees
Date order or judgment signed: August 20. 2015                             Type ofjudgment: ±summary Judgment (Partia1. Summary Judgme 1 t)
Date notice of appeal filed in trial court: August 24. 20 15                      I

If mailed to the trial court clerk, also give the date mailed :                                 l
Interlocutory appeal of appealable order: 0Yes ~No
lf yes, please specify statutory or other basis on which interlocutory order is appealable (Sec TR/\ P 28):
                                                                                                                                     J
Accelerated appeal (See TRAP 28):            0    Yes ~No
If yes, please specify statutory or other basis on which appeal is accelerated:
                                                                                                                                     l


Parental Termination or Child Protection? (See TRAP 28.4):            0Yes (!]No

Permissive? (See TRAP 28.3):                  0Yes ~No
If yes, please specify statutory or other basis for such status:
                                                                                                                                     I
Agreed? (See TRAP 28.2):                      0    Yes   !ZI No
lfyes, please specify statutory or other basis for such status:
                                                                                                                                     J
Appeal should receive precedence. preference, or priority under statute or rule:              0 Yes [81 No
If yes, please specify statutory or other basis for such status:
                                                                                                                                     I
Does this case lnvolve an amounc under$ I 00,000?            IX!   Yes 0No
Judgment or order disposes of all parties and issues: [gl Yes 0No
Appeal from final judgment:                                  [gl Yes 0 No
Does the appeal involve the constitutionality or the validity of a statute, rule. or ordinance?       0    Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                0Yes [gJ No                     If yes, date Ii led:                         I


Motion to Modify Judgment:           0Yes      ~No                   If yes, date filed:                          ]
Request for Findfogs of Fact         0 Yes ~No                       lf yes, date filed:                      j
and Conclusions of Law:
Motion to Reinstate:
                                     0 Yes    !ZI No                 If yes, date filed:                     _J
                                     [gJ Yes QNo                     ff yes. date filed: August 24, 2015
Motion under TRCP 306a:
Other:                               QYes QNo

If other. please specify:                                                                                                                I
VII. lndigencl Of Party: (Attach file-stamped copy of affidavit. and extension motion if filed.)

Affidavit filed m trial court:      QYes [gl No                     If yes, date filed:                       I
Contest filed in trial court:       0Yes      QNo                   If yes, date filed:                       I
Dale ruling on contest due:                              1

Ruling on contest: 0 Sustained          0    Ovem1led               Date of ruling:       I                   I
                                                                     Page 2 of 7
VIII. Bankruptcy

Has any party to Lhe court's judgment filed for proteccion in bankmplcy which might affect this appeal?                 0Ycs [gl No
Ir yes. please attach a copy of the petition.



Date bankruptcy filed:                           I              Bankntptcy Case Number:                                           I




JX. Trial Court And Record

Court:     124ttl1udicial District                                        C lerk's Record:

County: Gregg County. Texas
                                                                          Trial Court Clerk:      IZJ D istrict D      Coun ty
Trial Co u r t Docket Number (Ca use No.): 20 11-1426-B                   Was clerk's record requested?          rzl   Yes   D   No

                                                                          If yes, date requested: August 3 I • ::!O 15       _J
Trial Judge (who tried or disposed o f case):                             lfno, date it will be requested:
                                                                                                                             -------.I
First Name:        Alfonso                                                 Were payment arrangements made with clerk?
Middle Name:                                                      1                         (in process)                cgivcs ONo O lndigent
Last Name:         Charles   --------------.
                             ~~~~---------~


                             -------------~J                               (Note: No r equ est r eq uir ed un der TRA P 34.S(a),(b))
Suffix:

Address I:          101 E. Methvin, Suite 44 7                    i
Address 2 :                                                       I
City:               Longview                                          I
State:    'Texas                       Zip + 4: 75601             1
Telephone:      903-236- 1765           ext.     1~_~1

Fax:      903-236-0747
 Email:      erri.Shepherd@co.gregg.tx.us                             I



Reporter's or Recorder's Record:

Is there a reporter's record?           [g!Yes   0   No

Was reporter's record requested?        ~Yes 0No

Was there a reporter's record electronically recorded?    D Yes IZ]       No

If yes, date requested: August 3 1. 20 15

Jfno. date it will be requested:
Were payment arrangements made with the court reporter/court recorder? fZIYcs              D No Q     Tndigent




                                                                Page 3 of7
181 Court Reporter                       D     Court Recorder
D Official                               D     Substitute



first Name:       Tina                                                     1
Middle Name:      A                                                        1
Last Name:        Campbell                                                 I
Suffix:
Address I :       lfOTE. Methvin. Suite 447                                I
Address 2:                                                                 I
City:             Longview                                                 I
State:    Texas                       Zip + 4: 75601                       I
Telephone:     903-237-2670             ext.     I          I


Fax:      903-236-0747
Email: Tina.Campbell@co.gregg.tx.us

X. Supersedeas Bond
Supersedeas bond filed: 181 Yes D No If yes. date filed: September 2. 20 15
      (Rule 11 ~reement in Lieu of Bond)
Will file: 0 Yes      No



XI. Extraordinary Relief

Will you request exLraordinary rclief(e.g. temporary or ancillary relief) from this Coun?                   0Ycs   IZI No
If yes, briefly state the basis for your request:                                                                                                    I

XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st. 2nd, 4th, 5th, 6th, 8th, 9th, I 0th, J Ith, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                         !ZI Yes   0   No

Jf no, please specify:                                                                                                                       1
Has the case been through an ADR procedure?              !ZIYes    0No
lfyes, who was the mediator? Joe Clayton. Tyler, TX                                                                                          l
What type of ADR procedure? Mediation                                                                                                            I
At what stage did the case go through ADR?             !ZI Pre-Trial   0       Post-Trial   0   Other

If other, please specify: but not to attorney fees                                                                                           J
Type of case? Other/ Award of attorney foes
Give a brief description of the issue to be raised on appeal, the relief sought, and Lhe applicable standard for review, if known (without
prejudice lo the righl to raise additional issues or request additional relief):

                                                                                                                                                 I

How was the case disposed of'?      ~                              Final Judgment on Attorney Fees
Summary of relief granted, including amount of money judgment. and if any. damages awarded. Attorney fees                                    I
If money judgment, what was the amount? Actual damages:                                                 I


Punitive (or similar) damages: $I 0.000.00           (sane t :i.ons)

                                                                       Page 4 of 7
Attorney's fees (trial):    I
                                                  I
Attorney's fees (appellate):                          I
Other:                                        I
If other. please specify:                                                                                                                  j



Will you challenge this Court's jurisdiction?         0Yes ~No
Does judgment have language that one or more part ies "lake nothing'"?      0   Yes~ No
Does judgment have a Mother l lubbard clause? 0 Yes ~No

Other basis for finality?       hone known/partial summan:judgments
Rate the complexity of the case (use I for least and 5 for most complex):       01   ~1 03 04             os
Please make my answer to the preceding questions known to other parties in this case.        i:gj Yes 0    No
Can the parties agree on an appellate mediator?       [81 Yes 0No
If yes. please give name. address, celephone, fax and email address:
Name                          Address                    Telephone                        Fa"<                       Email
Karen BishoP.                       t>. 0.
                                   Box 1330, Gilmer,     903-843-2255                     903-843-3096               kbishop@meetiationbybi
                              TX 75644                                                                               shop.com
                                                                                                                                               -
Languages other than English in which the mediator should be proficient: none                                                              l
Name of person filing out mediation section of docketing statement:     Nancy Norman. Legal Assistant                                      I


XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 06-15-00057-CV                             :1                     Trial Court: 124th JD. Gregg County, TX

  Style:     Sue Killgore Mobley

     Vs.
           James A. Mobley
                                                                                                                                       I       '




                                                               Page 5 of7
XIV. Pro Bono Program : (Complete section if filin g in the 1st. 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program lo place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including t11e financial means of the appellant or appellce. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding t11is program can be found in t11e Pro Bono Program Pamphlet available in paper fonn at the Clerk's Office or on the Internet al
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a leller from t11e Pro Bono Committee within
t11irty (30) to forty-five (45) days after submitting this Docketing Statement.
Nole: there is no guarantee thal if you submit your case for possible inclusion in the Pro Bono Program. the Pro Bono Committee will select
your case and t11at pro bono counsel can be found lo represent you. Accordingly, you should not forego seeking ot11er counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee Lo transmit publicly available facts and
information about your case, including parties and background. through selected Internet sites and Listserv Lo its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               D Yes ~ No
Do you authorize t11e Pro Bono Committee to contact your trial counsel of record in iliis matter to answer questions t11e committee may have
regarding the appeal? D Yes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in t11e Pro Bono Program.

l f you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit. does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?              D   Yes    D No
TI1ese guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet al       htt[l;}/asp~. hhs.gow npvc1w/06povcrty.shtn1l.

Are you willing to disclose your financial circumstances to ilie Pro Bono Commince? D Yes D No
Jfyes. please attach an Affidavit ofln digency completed and executed by U1e appellant or appcllee. Sample forms may be found in t11e Clerk's
Office or on the internet at hup: . www,tex-app_.m:g. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oalh as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, U1e relief sought, and the applicable standard of review, if known (witllout
prejudice Lo t11e right to raise additional issues or request additional relief; use a separate attachment, if necessary).




                                                                                           Date:             September 2, 2015



Printed Name: Ron Adkison                                                                  State Bar No.:     00921090




Electronic Signature:
    IOpuonal)




                                                                Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing slalement has been served on the following lead counsel for all parties Lo the trial
court's order Of judgmenc as fol low~ on September 2, 20 15



Sipature of counsel (or prose party)                                      ElecLronic Signature:
                                                                                (Optional)

                                                                          Stale Bar No.:     00921090
Person Served
Certificate of Service Requirements (TRAP 9.S(e)): A certificate of service musL be signed by the person who made Lhe service and must
scale:
                           (I) Lhe date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by Lhat attorney


Please enter the following for each person served:

Date Served:       September 2. 2015
Manner Served: Emai l  ~~~~~~~~~~




First Name:        R
Middle Name: Laughton
Last Name:         Whitehead
Suffix:
Law Firm Name: Law Office of R. L. Whitehead

Address I :        P. 0. Box 688
Address 2:
City:              Longview
Stace     rrexas                       Zip+4:   75606-0688
 Telephone:        903-758-0561        ext.
 Fax:     903-758-9889
Email:    rlwhitehead@rlwhitehead.com
If Actomey, Representing Party's Name: James A. Mobley




                                                                Page 7 of 7